 



Exhibit 10.34
BREEZE-EASTERN CORPORATION
INCENTIVE STOCK OPTION AGREEMENT
     Agreement dated as of                                        between
Breeze-Eastern Corporation, a Delaware corporation (the “Company”), and
                                         (“Optionee”), residing at
                                           .
     Whereas, pursuant to the 2006 Long Term Incentive Plan of the Company (the
“Plan”), the Incentive & Compensation Committee of the Board of Directors has
authorized the granting to Optionee of an incentive stock option to purchase
shares of common stock of the Company upon the terms and conditions hereinafter
stated.
     NOW THEREFORE, in consideration of the covenants herein set forth, the
parties agree as follows:

  1.   Shares & Price. The Company grants to Optionee the right to purchase,
upon and subject to the terms and conditions herein stated and the terms and
conditions of the Plan, all or any part of                                      
shares of common stock ($.01 par value) of the Company (the “Shares”), for cash
at the price of $                     per share.     2.   Term of Option. This
option shall expire on                                         .     3.  
Installments. Subject to the provisions hereof, this option shall become
exercisable in one or more installments set forth below. Each installment shall
be for the numbers of Shares and exercisable (in whole or in part) upon and
after the dates set forth.

                  DATE   NUMBER OF SHARES    
 
           
 
      Shares    
 
           
 
      Shares    
 
           
 
      Shares    

      The installments shall be cumulative; i.e., this option may be exercised,
as to any or all shares covered by an installment, at any time after an
installment becomes exercisable and until expiration or termination of this
option.     4.   Exercise. This option may only be exercised by delivery to the
Company of (i) a written notice of exercise, in form acceptable to the Company,
stating the number of Shares then being purchased hereunder, and (ii) a check or
cash, in the amount of the purchase price of such shares (or, at the discretion
of the Board of Directors, with Shares of Company with a market value equal to
the purchase price at date of exercise).

 



--------------------------------------------------------------------------------



 



  5.   Termination of Employment. If Optionee ceases to be employed by the
Company or a subsidiary thereof for any reason other than his death or
disability, either Optionee or the person entitled to succeed to his rights
hereunder shall have the right, at any time within three (3) months after such
termination of employment and prior to the expiration of this option pursuant to
Paragraph 2 hereof, to exercise this option to the extent, but only to the
extent, that this option was exercisable and had not previously been exercised
at the date of such termination of employment; provided, however, that all
rights under this option shall expire in any event on the day specified in
Paragraph 2 hereof or three (3) months after Optionee terminates employment,
whichever first occurs.     6.   Death of Optionee & No Assignment. The option
shall not be assignable or transferable except by will or by the laws of descent
and distribution and shall be exercisable during his lifetime only by the
Optionee. If Optionee shall become disabled or die while in the employ of the
Company, the Optionee or the person entitled to succeed to his rights hereunder
may exercise this option until the first to occur of (i) the date one year from
the date of the Optionee’s disability or death, or (ii) the date such option
expires pursuant to Paragraph 2 hereof to the extent that Optionee was entitled
to exercise this Option at the date of his disability or death.     7.  
Employment of Optionee. In consideration of the granting of this option by the
Company, the Optionee agrees to render faithful and efficient services to the
Company or a subsidiary thereof, with such duties and responsibilities as the
Company or such subsidiary shall from time to time prescribe, for a period of at
least one year from the date this option is granted. Nothing in this Agreement
or in the Plan shall confer upon the Optionee any right to continue in the
employ of the Company or any subsidiary thereof or shall interfere with or
restrict in any way the rights of the Company, and its subsidiaries, which are
hereby expressly reserved, to discharge the Optionee at any time for any reason
whatsoever, with or without good cause.     8.   No Rights as Stockholders.
Optionee shall have no rights as a stockholder with respect to the Shares
covered by the option until the date of the issuance of stock certificates to
him. No adjustment will be made for dividends or other rights for which the
record date is prior to the date such stock certificates are issued pursuant to
the exercise of options granted hereunder.     9.   Modification and
Termination. The rights of Optionee are subject to modification and termination
in certain events as provided in the Plan.     10.   Shares Purchased for
Investment. Optionee represents and agrees that if he exercises this option in
whole or in part, he shall acquire the shares upon such exercise for the purpose
of investment and not with a view to their

2



--------------------------------------------------------------------------------



 



      resale or distribution. The Company reserves the right to include a legend
on each certificate representing shares subject to this option, stating in
effect that such shares have not been registered under the Securities Act of
1933, as amended.

  11.   This Agreement Subject to Plan. This agreement is made pursuant to all
of the provisions of the Plan, and is intended, and shall be interpreted in a
manner, to comply therewith. Any provision hereof inconsistent with the Plan
shall be superseded and governed by the Plan.     12.   Gender. Unless the
context otherwise requires, the masculine gender includes the feminine.     13.
  Notices. Any notices or other communication required or permitted hereunder
shall be sufficiently given if delivered personally or sent by registered or
certified mail, postage prepaid, to the Company at its corporate headquarters,
and to the Optionee at the address above, or to such other address as shall be
furnished in writing by either party to the other party, and shall be deemed to
have been given as of the date so delivered or deposited in the United States
mail, as the case may be.

     IN WITNESS WHEREOF, the parties hereto have executed this agreement.

            BREEZE-EASTERN CORPORATION
(“COMPANY”)
            Name:         Title:               Participant Name:  


Grant Number:                     

3